Robinson, J.
This case is submitted on a transcript of the record and printed abstract, without argument for either party. We have read the papers submitted to us, with care, but do not find any legal questions of importance which have not been determined in other *752cases against the claims made by the appellant, in the district court. In the absence of argument, we do not deem it advisable to discuss any question suggested by the record. The evidence to sustain the conviction of the defendant is ample, showing beyond controversy that he was guilty as charged. There does not seem to 'be any reason for disturbing the judgment of the district court, and it is affirmed.